UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6262


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEROME PIGFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00133-F-2)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Pigford, Appellant Pro Se. Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome   Pigford       appeals       the   district     court’s     order

denying   his    motion     for    reduction      of    sentence   pursuant    to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Pigford, No.

7:00-cr-00133-F-2 (E.D.N.C. Feb. 5, 2009).                       We dispense with

oral   argument     because       the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2